[Cite as State v. Williams, 2016-Ohio-4943.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      27963

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CAMERON D. WILLIAMS                                  COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 07 08 2540

                                 DECISION AND JOURNAL ENTRY

Dated: July 13, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant, Cameron D. Williams, appeals the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                I.

        {¶2}     In 2008, Williams was convicted of numerous offenses, including aggravated

murder. The substantive facts of the incident which gave rise to Williams’ incarceration are set

forth in our decision resolving his direct appeal. See State v. Williams, 9th Dist. Summit No.

24169, 2009-Ohio-3162. As chronicled in our most recent decision in this matter, Williams has

filed a multitude of post-judgment motions in the trial court. State v. Williams, 9th Dist. Summit

No. 27482, 2015-Ohio-2632, ¶ 2-3. One of those filings was a petition for post-conviction relief.

The trial court’s denial of that petition was affirmed by this Court on appeal. State v. Williams,

9th Dist. Summit No. 25879, 2011-Ohio-6141.
                                                 2


       {¶3}    On August 12, 2015, Williams filed a motion to correct illegal sentence as well as

a motion to correct a clerical mistake in his sentencing entry. The State responded with a brief in

opposition to the motions. On September 2, 2015, the trial court issued a journal entry denying

the motions on the basis that they constituted untimely and successive petitions for post-

conviction relief.

       {¶4}    On appeal, Williams raises three assignments of error.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY APPLYING RES JUDICATA TO PERMIT A
       VOID SENTENCE TO STAND AND WHEN A CLERICAL MISTAKE
       EXISTS.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY IMPOSING A COMBINED, MANDATORY
       SENTENCE OF NINE (9) YEARS, ON SIX FIREARM SPECIFICATIONS
       PURSUANT TO R.C. 2941.25(A) WHICH RENDERS THE SENTENCE VOID.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED BY IMPOSING AN ACTUAL THREE (3) YEAR
       MANDATORY SENTENCE FOR THE FIREARM SPECIFICATION, ON
       COUNT 2 IN ITS JOURNAL ENTRY WHEN IT DID NOT IMPOSE THE
       SENTENCE DURING THE ACTUAL SENTENCING HEARING.

       {¶5}    In his three assignments of error, Williams contends that the trial court erred by

denying his petitions for post-conviction relief. This Court disagrees.

       {¶6}    It is well settled that “[w]here a criminal defendant, subsequent to his or her direct

appeal, files a motion seeking vacation or correction of his or her sentence on the basis that his or

her constitutional rights have been violated, such a motion is a petition for postconviction relief

as defined in R.C. 2953.21.” State v. Reynolds, 79 Ohio St. 3d 158 (1997), syllabus. R.C.

2953.21(A)(1)(a) provides that “[a]ny person who has been convicted of a criminal offense * * *
                                                  3


and who claims that there was such a denial or infringement of the person’s rights as to render

the judgment void or voidable under the Ohio Constitution or the Constitution of the United

States, * * * may file a petition in the court that imposed sentence, stating the grounds for relief

relied upon, and asking the court to vacate or set aside the judgment or sentence or to grant other

appropriate relief.”

       {¶7}    In his motions filed on August 12, 2015, Williams argued that the trial court

improperly relied on the allied offenses statute in merging certain firearm specifications at

sentencing. As with the merger of allied offenses, where a defendant does not raise the issue of

whether the trial court erred in merging the attendant firearm specifications on direct appeal, a

post-judgment motion raising that issue must be construed as a petition for post-conviction relief.

See State v. Hendricks, 9th Dist. Summit No. 26978, 2014-Ohio-683, ¶ 8. Accordingly, we must

construe the motions filed by Williams in this case as successive petitions for post-conviction

relief. Williams acknowledged in his “motion to correct illegal sentences” that his filings

constituted untimely and successive petitions, but he argued that he was not required to satisfy

the requirements of R.C. 2953.23(A)(1) because his sentence was void. However, this Court has

held that a trial court’s failure to merge firearm specifications does not render the sentence void.

State v. Abuhilwa, 9th Dist. Summit No. 25300, 2010-Ohio-5997, ¶ 8.

       {¶8}    This Court has recognized that “[s]uccessive petitions for post-conviction relief

are governed by R.C. 2953.23.         Under R.C. 2953.23(A) a trial court is forbidden from

entertaining a second or successive petition for post-conviction relief unless it meets two

conditions. First, the petitioner must show either that he was unavoidably prevented from

discovering the facts upon which he relies in the petition, or that the United States Supreme

Court has, since his last petition, recognized a new federal or state right that applies retroactively
                                                 4


to the petitioner. Second, the petitioner must show by clear and convincing evidence that a

reasonable factfinder would not have found him guilty but for constitutional error at trial. See

R.C. 2953.23(A)(1).” State v. Kyle, 9th Dist. Summit No. 25974, 2012-Ohio-456, ¶ 7, quoting

Williams at ¶ 15.

       {¶9}    In this case, Williams has not explained why he was unavoidably prevented from

discovering the facts upon which his petitions were based, nor has he identified a retroactive

right that has been recognized by the United States Supreme Court. Under these circumstances,

the trial court lacked authority to consider the merits of Williams’ petitions and correctly denied

him the requested relief.

       {¶10} Williams’ assignments of error are overruled.

                                                III.

       {¶11} Williams’ first, second, and third assignments of error are overruled.            The

judgment of the Summit County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                5


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



MOORE, J.
HENSAL, J.
CONCUR.


APPEARANCES:

CAMERON D. WILLIAMS, pro so, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.